Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 1 of 37




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02461-MEH

SECURITIES AND EXCHANGE
COMMISSION,
                Plaintiff,

                        v.

CETERA ADVISORS LLC, and
CETERA ADVISOR NETWORKS LLC

                        Defendants.



                              SECOND AMENDED COMPLAINT


        Plaintiff United States Securities and Exchange Commission (the “SEC”) alleges as

follows against Defendants Cetera Advisors LLC (“Cetera Advisors”) and Cetera Advisor

Networks LLC (“Cetera Advisor Networks”) (collectively, “Defendants” or “Cetera”):

                                  SUMMARY OF THE ACTION

        1.      Cetera Advisors and Cetera Advisor Networks are SEC-registered investment

advisers, which are both owned by Cetera Financial Group, Inc. (“Cetera Financial Group”). As

investment advisers, Cetera Advisors and Cetera Advisor Networks owe their advisory clients a

fiduciary duty to act in their clients’ best interests and to fully disclose all material facts about

the advisory relationship, including disclosing any conflicts of interest that might cause them to

put their own interests before those of their clients. Cetera Advisors and Cetera Advisor

Networks both breached their fiduciary duty and regularly and repeatedly put their financial

interests ahead of their clients. Collectively, the Defendants received more than $21 million

from breaching their fiduciary duty and defrauding their clients.
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 2 of 37




        2.      Investors paid Cetera Advisors and Cetera Advisor Networks to select and

manage their investments in a manner consistent with their fiduciary duty, but the Defendants

continuously recommended and invested client assets in investments that cost clients more when

less expensive, identical investments were available. Both entities also failed to disclose that

they had numerous, material conflicts of interest in providing investment advice to their clients,

including that some investment choices generated millions of dollars of additional revenue for

the Defendants, while other investment choices would have generated much less or no additional

revenue.

        3.      Over the course of several years, both Cetera Advisors and Cetera Advisor

Networks defrauded their advisory clients and repeatedly breached their fiduciary duties that

they owed to them in four primary ways.

        4.      First, from at least September 8, 2012 through December 31, 2016 for Cetera

Advisors and from at least April 20, 2014 through December 31, 2016 for Cetera Advisor

Networks (collectively, the “Relevant 12b-1 Period”), Defendants breached their fiduciary duty

to their clients and failed to act in their clients’ best interests by a) selecting and holding mutual

fund investments that cost their clients more (and paid Defendants more) when they knew that

lower-cost, otherwise identical investments were available to their clients and b) failing to

properly disclose this practice or their conflict of interest. These higher-cost, otherwise identical

investments were different “share classes” within the same mutual fund, where each share class

represents an interest in the exact same portfolio of securities. Defendants invested clients in

higher-cost, otherwise identical share classes, which paid additional compensation to them for as

long as their clients held these investments. As a result, Cetera Advisors and Cetera Advisor

Networks had an incentive to invest and maintain client assets in these higher-cost share classes




                                                   2
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 3 of 37




that paid them additional compensation. During the Relevant 12b-1 Period, Defendants’ clients

paid millions of dollars in unnecessary fees and they received at least $10 million more than if

the client’s assets were invested in the lower-cost share classes.

       5.      Second, from at least September 8, 2012 for Cetera Advisors, and from at least

April 20, 2014 for Cetera Advisor Networks (collectively, the “Relevant Revenue Sharing

Period”) breached their fiduciary duty to their clients in connection with their receipt of

compensation from a third-party broker-dealer (the “Clearing Broker”) that they received for

investing Cetera’s advisory clients in certain mutual funds (hereinafter, “Revenue Sharing”). In

this arrangement, the Defendants had a clear conflict of interest in that they received additional

compensation for investing clients in certain mutual funds that paid Revenue Sharing over other

mutual funds that did not, and because this arrangement provided a financial incentive for them

to maintain their relationship with the Clearing Broker so Defendants could continue to receive

revenue sharing. Cetera Advisors and Cetera Advisor Networks both failed to disclose

adequately to their clients this practice or the financial conflict stemming from their receipt of

such compensation. Defendants invested clients in mutual funds that paid them Revenue Sharing

and received at least $4.1 million as a direct result of these investments.

       6.      Third, from at least September 1, 2014 through March 29, 2018 for Cetera

Advisors and from at least April 20, 2014 through March 29, 2018for Cetera Advisor Networks

(collectively, the “Relevant Service Fee Period”), Defendants also failed to disclose the conflict

stemming from their receipt of at least $4.3 million of compensation that certain mutual funds

paid to the Clearing Broker, which the Clearing Broker then shared with Defendants. These

payments created a conflict of interest because they provided a financial incentive for Cetera

Advisors and Cetera Advisor Networks to select the mutual funds that paid these fees over other




                                                  3
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 4 of 37




investments when providing investment advice to their advisory clients, and because this

arrangement provided a financial incentive for Defendants to maintain their relationship with the

Clearing Broker so they could continue to receive service fees. However, Cetera Advisors and

Cetera Advisor Networks failed to disclose adequately to their clients this arrangement and the

resulting conflict of interest.

        7.      Fourth, from at least September 8, 2012 through March 29, 2018 for Cetera

Advisors and from at least April 20, 2014 through March 29, 2018 for Cetera Advisor Networks

(collectively, the “Relevant Non-Transaction Fee Mark-Up Period”), Defendants directed the

Clearing Broker to mark-up certain fees (“non-transaction fees”) by up to 300% that the Clearing

Broker charged their advisory clients. After the Clearing Broker received these fees from

Defendants’ clients, the Clearing Broker paid these fees to Defendants. However, Cetera

Advisors and Cetera Advisor Networks failed to disclose this practice, the additional fees that

Cetera charged, or the resulting conflict to their advisory clients. These payments created a

conflict of interest because Defendants had discretion to direct the Clearing Broker to mark-up

certain non-transaction fees, which they then received indirectly from their advisory clients, and

because this arrangement provided a financial incentive for Defendants to maintain their

relationship with the Clearing Broker so they could continue to receive these undisclosed non-

transaction mark-ups. These undisclosed non-transaction fee mark-ups yielded Defendants at

least $3.5 million.

        8.      Through the conduct alleged herein, Cetera Advisors and Cetera Advisor

Networks have violated, and unless restrained and enjoined will continue to violate, Sections

206(2) and 206(4) of the Advisers Act and Rule 206(4)-7 thereunder [15 U.S.C. §§ 80b-6(2),

80b-6(4), 80b-7 and 17 C.F.R. § 275.206(4)-7]. The SEC requests that the Court enter a




                                                 4
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 5 of 37




permanent injunction prohibiting Cetera Advisors and Cetera Advisor Networks from further

violations of these provisions and order each of them to disgorge, with pre-judgment interest,

their ill-gotten gains from the conduct alleged in the Complaint pursuant to Section 209(d) of the

Advisers Act [15 U.S.C. § 80b-9(d)]. Additionally, the Court should order Cetera Advisors and

Cetera Advisor Networks to each pay civil penalties pursuant to Section 209(e) of the Advisers

Act [15 U.S.C. § 80b-9(e)]. As Defendants’ conduct involved fraud, deceit, or deliberate or

reckless disregard of regulatory requirements and resulted in substantial loss, or significant risk

of substantial loss, to other persons.

                                 JURISDICTION AND VENUE

       9.      The Court has jurisdiction over this action pursuant to Sections 209(d), 209(e)(1),

and 214 of the Advisers Act [15 U.S.C. §§ 80b-9(d), 80b-9(e)(1), and 90b-14].

       10.     Venue is proper in this District under Section 214 of the Advisers Act [15 U.S.C.

§ 80b-14] and 28 U.S.C. § 1391(b)(1) and (2) because, among other things, certain acts or

transactions constituting the violations of the federal securities laws detailed herein occurred in

this district and because, at all relevant times, Cetera Advisor’s principal place of business was in

Denver, Colorado, and Cetera Advisors and Cetera Advisor Networks are both registered with

the State of Colorado and have investment advisory representatives (“IARs”) working for them

within the State of Colorado. In addition, many of the acts and practices described in this

Complaint occurred in the District of Colorado, including, but not limited to, Cetera Advisors,

and based on information and belief, Cetera Advisor Networks, acting as an investment adviser

to Colorado residents.

       11.     In connection with the transactions, acts, practices, and courses of business

described in this Complaint, Cetera Advisors and Cetera Advisor Networks, directly and




                                                  5
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 6 of 37




indirectly, made use of the means or instrumentalities of interstate commerce, of the mails, or of

the means and instruments of transportation or communication in interstate commerce.

       12.     Cetera Advisors entered into eight separate tolling agreements to toll the running

of any statute of limitations against it from September 7, 2017 through September 2, 2019.

Cetera Advisor Networks entered into three separate tolling agreements to toll the running of any

statute of limitations against it from March 13, 2019 through September 2, 2019. Accordingly,

based on these tolling agreements and the applicable statute of limitations, the SEC does not seek

monetary relief due to misconduct by Cetera Advisors before September 8, 2012 and due to

misconduct by Cetera Advisor Networks before April 20, 2014.

                                         DEFENDANTS

       13.     Cetera Advisors LLC, located in Denver, Colorado, is a dually registered

investment adviser and broker-dealer. Cetera Advisors is an investment adviser within the

meaning of Section 202(a)(11) of the Advisers Act [15 U.S.C. § 80b-2(a)(11)] and first

registered as an investment adviser with the SEC in 1988. Cetera Advisors has been registered

as a broker-dealer since 1981. Cetera Advisors is in the business of providing investment advice

concerning securities for compensation, and has approximately $12 billion of retail client assets

under management, a majority of which is associated with discretionary client accounts.

       14.     Cetera Advisor Networks LLC, a Delaware Limited Liability Company has

been registered with the Commission as an investment adviser and broker-dealer since 1994 and

1983, respectively. Cetera Advisor Networks is in the business of providing investment advice

concerning securities for compensation, and has approximately $18 billion of retail client assets

under management, a majority of which is associated with discretionary client accounts.




                                                 6
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 7 of 37




                                              FACTS

I.     Defendants are Both Owned by the Same Entity, Are Registered Investment
       Advisers, and Owe a Fiduciary Duty to Their Clients.

       15.     Cetera Advisors and Cetera Advisor Networks both provide investment advisory

services to a variety of clients, including individual retail clients who rely on investments in their

Cetera advisory accounts for, among other things, income and retirement. These advisory

services include both investment advice and the ongoing management of clients’ investment

portfolios. Defendants provide advisory services through over 1,500 IARs, many of whom are

also registered representatives of Defendants’ broker-dealer.

       16.     In exchange for these advisory services, Defendants’ clients pay advisory fees to

Cetera Advisors and Cetera Advisor Networks, which are agreed-upon percentages applied to the

value of the client’s assets under the firms’ management. The fees are periodically deducted

from the clients’ advisory accounts.

       17.     Cetera Financial Group is the parent company and direct owner of Cetera

Advisors and Cetera Advisor Networks. Cetera Financial Group provides strategic and

organizational oversight for Cetera Advisors and Cetera Advisor Networks. Cetera Financial

Group maintains an Executive Committee (“Executive Committee”) that consists of key

employees, who also held the same job title, same roles and responsibilities and operated in

essentially the same manner at Cetera Advisors and Cetera Advisor Networks. In addition,

Cetera Financial Group provided to Defendants common internal services and departments, such

as due diligence, compliance, legal, advisory compliance, IT and operations. Defendants both

offered similar investment choices and advisory programs to their clients.

       18.     Cetera Advisors and Cetera Advisor Networks had the same parent company,

compliance personnel, and working groups on key issues relating to the misconduct and



                                                  7
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 8 of 37




implemented nearly identical policies regarding the availability of mutual fund share classes and

made nearly identical disclosures.

          19.   As registered investment advisers with the SEC, Defendants are required to file

and update, at least annually, disclosures in a uniform registration application called a Form

ADV. As part of this application, Defendants are required to create an SEC-mandated Form

ADV Part 2A or commonly referred to as brochures (“Brochures”), containing certain

disclosures about their advisory business.

          20.    Defendants are also required to create Forms ADV Part 2B, commonly referred

to as brochure supplements (“Brochure Supplements”). Brochure Supplements contain

information that is specific to the IARs that are providing investment advice to the particular

client.

          21.   As investment advisers, Cetera Advisors and Cetera Advisor Networks are

fiduciaries for their advisory clients. As such, Defendants owe their advisory clients an

affirmative duty of utmost good faith, are obligated to provide full and fair disclosure of all

material facts, have an affirmative obligation to employ reasonable care to avoid misleading their

clients, have a duty to act in their clients’ best interests, and have a duty to seek best execution of

a client’s transactions. Defendants’ duty to disclose all material facts includes a duty to tell

clients about all of their actual or potential conflicts of interest that might incline Cetera or their

IARs to render investment advice that is not disinterested.

          22.   Defendants and their IARs acknowledged this fiduciary duty in, among other

places, their Part 2Bs of Form ADV, which Defendants and their IARs were required to provide

to clients. For instance, Defendants disclosed to their clients that they maintain “a Code of

Ethics requiring your Advisor to always act in your best interest and maintains a supervisory




                                                   8
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 9 of 37




structure to monitor the advisory activities of your Advisor in order to reduce potential conflicts

of interest.” (Emphasis added.) Cetera Advisors and Cetera Advisor Networks also consistently

acknowledged their fiduciary obligations to their advisory clients in their internal compliance

manuals.

II.    Defendants Violated Their Fiduciary Duties In Multiple Ways in Connection with
       Their Selection of Mutual Fund Share Classes.

       A.      Background on Mutual Funds, Share Classes, and 12b-1 Fees

       23.     Cetera Advisors and Cetera Advisor Networks recommended the purchase of

shares in mutual funds to their clients, purchased shares in mutual funds on behalf of their

clients, and held client assets in shares of mutual funds.

       24.     A mutual fund is a professionally managed investment fund that pools money

from many investors and invests the money in securities or other assets. A family of funds is a

group of mutual funds that are all marketed and administered under the same fund family or

company name.

       25.     Separate mutual funds typically differ from each other in many respects (e.g., they

would typically include different investments and have different investment objectives). Each

mutual fund often has multiple, different “share classes.” Each share class of a mutual fund

represents an interest in the exact same portfolio of securities, with the only principal difference

typically being the cost to the investor.

       26.     Some mutual fund share classes charge fees pursuant to Rule 12b-1 under the

Investment Company Act of 1940 (“12b-1 Fees”) to cover fund distribution and shareholder

service expenses (hereinafter, “Class A shares”). 12b-1 Fees are recurring, are included in a

mutual fund’s total annual fund operating expenses for that share class, vary by fund and by

share class within a fund, and typically range from 15 to 25 basis points per year. One basis



                                                  9
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 10 of 37




 point is equal to one hundredth of one percent. The 12b-1 Fees are deducted on an ongoing

 basis from the mutual fund’s assets attributable to that class and paid to the fund’s distributor or

 principal underwriter, which generally remits the 12b-1 Fees to the broker-dealer that distributed

 or sold the shares.

         27.     Cetera Advisors and Cetera Advisor Networks both received 12b-1 Fees from the

 mutual funds in which they held clients assets. The 12b-1 Fees were material to Defendants

 investors, and Defendants knew or should have known that these fees were material.

         28.     During the Relevant 12b-1 Period, Cetera Advisors and Cetera Advisor Networks

 purchased on behalf of their clients, recommended, or held client assets in mutual fund share

 classes that charged 12b-1 Fees typically ranging between 15 to 25 basis points per year.

         29.     Many mutual funds also offer other share classes that do not charge 12b-1 Fees

 and that go by a variety of names (e.g., “Class F2,” “Class Y,” “Class Z,” “Advisory,” or

 “Institutional” class shares (collectively, “Class I Shares”)).

         30.     Over approximately the last fifteen years, mutual funds have increasingly made

 Class I Shares available to advisory clients through, among other things, the creation of new

 adviser and institutional share classes or the utilization of existing institutional shares classes, all

 with either waived or reduced minimum purchase amounts that are similar and in many instances

 identical to minimum purchase amounts for Class A shares.

         31.     While invested in the same portfolio of securities, Class I Shares are lower-cost

 than Class A shares of the same fund. An investor who holds Class I Shares of a mutual fund

 will pay lower total annual fund operating expenses – and thus will earn higher returns – than

 one who holds Class A shares of the same fund. Therefore, if a mutual fund offers a Class I




                                                    10
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 11 of 37




 Share, and an investor is eligible to own it, it is almost always better for the investor to purchase

 or hold the Class I Share because his or her returns will be higher.

         B.      Defendants Violated Their Fiduciary Duty to Act in Their Clients’ Best
                 Interests by Having Their Clients Invest and Hold Assets in Higher-Cost
                 Share Classes Despite Knowing Lower-Cost Share Classes Were Available.

         32.     Cetera Advisors and Cetera Advisor Networks owed their advisory clients a

 fiduciary duty to, among other things, act in their clients’ best interests. In violation of this duty,

 Cetera Advisors and Cetera Advisor Networks put their advisory clients into higher-cost share

 classes and kept them in the higher-cost shares despite knowing lower-cost share classes were

 available to their clients.

                  Defendants Knew Lower-Cost Share Classes Were Available.

         33.     Mutual funds in which Cetera Advisors and Cetera Advisor Networks purchased

 shares on behalf of their clients, recommended the purchase of shares, or in which they held

 client assets, maintained multiple share classes, including Class A and Class I Shares.

         34.     From at least September 2012, Cetera Advisors and Cetera Advisor Networks

 maintained and periodically updated a mutual fund buy list, which included firm-approved

 mutual funds and their respective share classes that were made available to their IARs to select

 for their advisory clients (the “Mutual Fund Buy Lists”). For each fund family on the Mutual

 Fund Buy Lists, Cetera Advisors and, based on information and belief, Cetera Advisor Networks

 included a firm-recommended share class, which typically was the lowest-cost share class for

 each fund (i.e., Class I Shares or equivalent).

         35.     The due diligence department for the Defendants had decision-making authority

 for choosing the funds and share classes that were made available to IARs on the Mutual Fund

 Buy Lists. Beginning in late 2012, such due diligence department began a concerted effort to

 obtain agreements (also known as “waivers”) from mutual fund families to make Cetera’s


                                                   11
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 12 of 37




 advisory clients eligible to purchase certain lower-cost mutual fund share classes. After

 obtaining such waivers, these lower-cost share classes were added to the Mutual Fund Buy List

 of Cetera Advisors and, based on information and belief, Cetera Advisor Networks, and made

 available to Defendants’ clients in their advisory programs. This was referred to internally at

 Cetera as the “Institutional Share Class Initiative.”

        36.     According to Cetera’s own internal documents, the objective of the Institutional

 Share Class Initiative was “to remove the conflicts of multiple share classes for the same fund

 families” and was motivated, at least in part, by IARs requesting access “to lowest cost shares for

 alignment with their fiduciary obligations.”

        37.     In June 2013, Cetera Advisors’ President and Chief Executive Officer announced

 to firm IARs that by the end of the first quarter of 2014 higher-cost share classes would be

 removed from the Mutual Fund Buy List and IARs would no longer be able to purchase on

 behalf of Cetera clients higher-cost share classes or add to existing positions within those share

 classes. By July 2014, Cetera had obtained access to lower-cost share classes from over 90% of

 the fund families it offered to its advisory clients. These lower-cost share classes appeared on

 the Mutual Fund Buy Lists of Cetera Advisors and, based on information and belief, Cetera

 Advisor Networks.

                Cetera Discussed Internally How to Address the Fact that Lower-Cost Share
                Classes Were Available to Clients.

        38.     During the Relevant 12b-1 Period, the Executive Committee was composed of

 senior-level executives of Cetera Financial Group as well as the leadership of its related firms,

 including Defendants’ Presidents and Chief Executive Officers. The Executive Committee

 provided strategic and organizational oversight for Defendants that included deliberation over,

 and consideration of, initiatives and projects that impact the advisory businesses of Cetera



                                                  12
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 13 of 37




 Advisors and Cetera Advisor Networks. During the Relevant 12b-1 Period, the Executive

 Committee considered how to address clients of Cetera Advisors and Cetera Advisor Networks

 who held higher-cost share classes given that lower-cost share classes of the same fund were

 available.

        39.     As part of the Institutional Share Class Initiative, the Executive Committee

 considered two primary options: converting current client positions to the lower-cost share class

 and/or rebating 12b-1 Fees to all advisory clients.

        40.     In June 2014, the Institutional Share Class Initiative culminated in a

 recommendation to the Executive Committee that Cetera rebate 12b-1 Fees to all advisory

 clients. However, several years passed and millions of dollars of unnecessary fees were paid by

 Defendants’ clients before they implemented this recommendation.

                Despite Knowing that Lower-Cost Share Classes Were Available to Their
                Clients and Having Access to These Lower-Cost Share Classes, Defendants
                Invested and Held Client Assets in Higher-Cost Share Classes.

        41.     Notwithstanding their success in obtaining waivers that allowed Defendants’

 IARs to place advisory client assets in various lower-cost mutual fund share classes, from at least

 June 2014 through the end of December 2016, Cetera Advisors and Cetera Advisor Networks

 continued to invest or hold advisory client assets in higher-cost mutual fund share classes that

 paid them more when otherwise identical, lower-cost share classes of the same fund were

 available.

        42.     In the fourth quarter of 2015 alone, for example, approximately 675 accounts at

 Cetera Advisors purchased approximately $25.6 million of higher-cost share classes during the

 quarter, even though Cetera Advisors knew or should have known that lower-cost share classes

 were available to the clients.

        43.     Even after Defendants knew or should have known that lower-cost share classes


                                                 13
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 14 of 37




 were available (e.g., they obtained a waiver and/or the share class appeared on the Mutual Fund

 Buy Lists), Defendants continued to maintain clients in higher-cost share classes for years.

 Defendants’ decisions to keep clients in the higher-cost share class resulted in their clients

 continuously paying the recurring 12b-1 Fees and additional compensation to Defendants.

         44.      In investing and holding client assets in higher-cost share classes, Cetera Advisors

 and Cetera Advisor Networks were, at least, negligent. Cetera Advisors and Cetera Advisor

 Networks failed to use ordinary care under the circumstances, failing to exercise the care that a

 reasonable investment adviser would use in making a client investment.

                  Similarly Situated Advisory Clients Were Treated Differently.

         45.      For certain mutual funds, Cetera Advisors and, based on information and belief,

 Cetera Advisor Networks had Mutual Fund Buy Lists that allowed their IARs to purchase

 higher-cost share classes for existing clients who already had a position in a mutual fund that

 paid 12b-1 fees to Defendants, while also informing their IARs that they were required to

 recommend and invest new clients in the “recommended” lower-cost share class that appeared

 on the Mutual Fund Buy Lists. Cetera Advisors and Cetera Advisor Networks did not disclose

 this practice to their clients.

         46.      In fact, Cetera Advisors and Cetera Advisor Networks did advise their clients to

 hold higher-cost share classes of certain mutual funds despite knowing, as evidenced by their

 appearance on the Mutual Fund Buy Lists, that lower-cost share classes of the same fund were

 available to their clients and despite investing certain other clients in these available lower-cost

 share classes.

         47.      As such, Defendants’ mutual fund share class practices resulted in them

 improperly treating their advisory clients differently based almost exclusively on the timing of




                                                   14
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 15 of 37




 their investment.

                  Defendants Received Millions of Dollars in 12b-1 Fees as a Result of
                  Breaching Their Fiduciary Duty.

         48.      During the Relevant 12b-1 Period, Cetera Advisors and Cetera Advisor Networks

 received at least $10 million in 12b-1 Fees as a result of their investments of client assets in share

 classes that charged 12b-1 Fees that they would not have collected had those client assets been

 invested in the available lower-cost share classes of the same funds.

         49.      Cetera Advisors and Cetera Advisor Networks failed to act in their clients’ best

 interest, thereby breaching their fiduciary duty, by investing their client assets in and holding

 client assets in higher-cost share classes when they knew or should have known that lower-cost

 share classes of the same fund were available to their clients.

         50.      Not until January 2017 did Cetera Advisors and Cetera Advisor Networks begin

 to rebate 12b-1 Fees that they received during and after January 2017 and started to convert their

 advisory clients’ holdings to the lower-cost share class. Defendants never rebated the at least

 $10 million of fees that were incurred during the Relevant 12b-1 Period.

         C.       Defendants Failed to Disclose Adequately Their Share Class Selection
                  Practices, the Resulting Conflict of Interest, and Their Brochures Disclosures
                  Regarding 12b-1 Fees Misled Advisory Clients.

       51.        Cetera Advisors and Cetera Advisor Networks are obligated to provide full and

 fair disclosure of all material facts and has an affirmative obligation to employ reasonable care to

 avoid misleading their clients. Defendants’ duty to disclose all material facts includes a duty to

 tell their clients about all of their actual or potential conflicts of interest that might incline Cetera

 Advisors and Cetera Advisor Networks or their IARs to render investment advice that is not

 disinterested.




                                                    15
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 16 of 37




                   Defendants’ Receipt of 12b-1 Fees Created Significant Conflicts of Interest.

      52.          Cetera Advisors and Cetera Advisor Networks advisory clients were invested in

 mutual fund Class A shares that paid 12b-1 Fees, which they received and shared with their

 IARs. Accordingly, Cetera Advisors and Cetera Advisor Networks and their IARs had a

 material conflict of interest with their clients because Cetera Advisors and Cetera Advisor

 Networks and their IARs had an incentive to have their clients invest in the higher-cost Class A

 shares, which was contrary to their advisory clients interest in being invested in the lower-cost

 Class I Shares.

      53.          As a result of the availability of lower-cost Class I Shares, in a highly significant

 way, Cetera Advisors and Cetera Advisor Networks’ interests were not aligned with their clients.

 In particular, Defendants had a financial incentive to select more expensive Class A shares for

 clients, since this allowed them to generate additional fees, when lower-cost Class I Shares were

 available for the same fund.

      54.          Defendants knew or should have known that these conflicts of interest were

 material, because, among other things, a reasonable investor would want to avoid paying these

 fees, which had a material impact on how their investment performed.

                   Defendants Were Required to File Forms ADV.

      55.          As investment advisers registered with the SEC, Cetera Advisors and Cetera

 Advisor Networks were required to provide the most current Brochure and any applicable

 Brochure Supplements to all their advisory clients and prospective clients prior to or concurrent

 with entering into an advisory agreement. Cetera Advisors and Cetera Advisor Networks were

 also required to provide updated Brochures and Brochure Supplements or summaries of material

 changes to these documents to clients going forward.




                                                     16
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 17 of 37




       56.       As fiduciaries, Cetera Advisors and Cetera Advisor Networks were required to

 provide their advisory clients with sufficient facts so that their clients can understand the

 conflicts of interests that Defendants had and the business practices that Defendants engaged in,

 so clients can give informed consent to such conflicts or practices or reject them. When

 investment advisers, such as Cetera Advisors and Cetera Advisor Networks, have a conflict of

 interest, they must disclose the full extent of the investment adviser’s interests in the transaction.

       57.       Defendants knew or should have known that they were required by law to

 disclose all material facts, including their conflicts of interest, to their advisory clients because,

 among other reasons, the instructions to the Brochures provided such guidance.

       58.        In particular, item 5 of ADV Part 2A, “Fees and Compensation,” requires

 investment advisers, like Cetera Advisors and Cetera Advisor Networks, to disclose how they are

 compensated for their advisory services, “including asset-based sales charges or service fees”

 (i.e., 12b-1 Fees), the conflicts of interest related to those fees, and generally describe how the

 adviser addresses the conflicts that arise.

       59.        Investment advisers are also required to describe, in Part 2A, Item 14.A of Form

 ADV (Item 13.A of former Form ADV Part II), compensation received from “someone who is

 not a client” in connection with providing investment advisory services to clients, the conflicts of

 interest related thereto, and how the adviser addresses the conflict of interest.

       60.        Similarly, Items 4 and 5 of the Brochure Supplements require disclosure of the

 supervised individuals’ compensation for the sale of securities and other investment products to

 their clients, “including distribution or service (‘trail’) fees from the sale of mutual funds,” any

 economic benefit provided to the individuals by non-clients for providing advisory services, and

 the incentives these types of compensation and benefits create.




                                                   17
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 18 of 37




       61.       Moreover, the Form ADV and associated Brochures are designed to provide

 adequate disclosure to advisory clients so that they can understand the firm they are hiring to

 manage their investments and what economic incentives in the firm’s business model might

 influence the firm’s decision-making on the client’s behalf. It also provides a basis for the client

 to compare a particular firm’s fees, compensation and other business practices with other firms

 that the client might be considering.

       62.       A senior level executive of Cetera Advisors or Cetera Advisor Networks signed

 each Form ADV in effect from September 2012 through the present and certified under penalty

 of perjury that the information and statements made in each Form ADV, including exhibits and

 other information submitted, were true and correct and did not omit required information.

                 Defendants Failed to Adequately Disclose Their Share Class Selection
                 Practices and the Resulting Conflict of Interest.

       63.       Throughout the Relevant 12b-1 Period, disclosures by Cetera Advisors and Cetera

 Advisor Networks regarding their receipt of 12b-1 Fees were insufficient, failed to provide

 clients with the necessary information to make an informed decision with respect to their mutual

 fund investments, and failed to disclose adequately the conflict of interest with their clients. As a

 result, Cetera Advisors and Cetera Advisor Networks breached their fiduciary duty to their

 clients.

       64.       Throughout the Relevant 12b-1 Period, Cetera Advisors and Cetera Advisor

 Networks: 1) failed to advise their clients that they were paying 12b-1 Fees that they would not

 have to pay if they were invested in available Class I Shares of the same mutual funds; and 2)

 failed to disclose their conflict of interest in advising their clients to invest in the higher-cost

 share classes of the same mutual funds. Throughout the Relevant 12b-1 Period, Cetera Advisors

 and Cetera Advisor Networks advised their clients to invest in or hold mutual fund share classes



                                                    18
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 19 of 37




 that charged 12b-1 Fees when lower-cost share classes of those same funds were available to

 those clients, and did not disclose such practices or their conflicts of interest associated with the

 additional compensation they received for doing so.

      65.         From on or about March 1, 2013, through the end of the Relevant 12b-1 Period,

 Defendants generally disclosed in their Brochures that they “may” invest in load and no-load

 mutual funds that “may” pay 12b-1 Fees and that the availability of such fees created a conflict

 of interest. However, Defendants’ Form ADVs disclosures throughout the Relevant 12b-1

 Period said nothing about the existence of multiple share classes within mutual funds, or their

 clear conflict of interest associated with Cetera’s receipt of additional compensation by investing

 or holding client assets in higher-cost share classes when a lower-cost share class of the same

 fund was available.

      66.         From on or about March 1, 2013, through the end of the Relevant 12b-1 Period,

 Defendants’ disclosures about a potential conflict of interest because accounts “may” invest in

 mutual funds that “may” pay 12b-1 Fees were also inadequate because Defendants were aware of

 a recurring, actual conflict of interest whereby their IARs routinely selected share classes paying

 12b-1 Fees when less expensive share classes were available to Defendants’ advisory clients for

 the same fund.

      67.         Throughout the Relevant 12b-1 Period, Cetera Advisors and Cetera Advisor

 Networks failed to disclose that many mutual funds offer multiple share classes, including those

 that were expressly designed for, or made available to, clients in fee-based advisory programs.

 By omitting any mention of share class distinctions, the disclosures by Cetera Advisors and

 Cetera Advisor Networks did not provide sufficient information from which clients could

 understand that their investment adviser would recommend, purchase, or hold a share class that




                                                   19
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 20 of 37




 resulted in them receiving 12b-1 Fees when a less costly share class of the exact same mutual

 fund was available to clients.

      68.       Throughout the Relevant 12b-1 Period, Cetera Advisors and Cetera Advisor

 Networks failed to provide full and fair disclosure of all material facts and to employ reasonable

 care to avoid misleading their clients. These disclosure failures were omissions of material fact

 and were required to be disclosed to their advisory clients, and Defendants knew or should have

 known that they had a duty to disclose such information.

                Disclosures in Defendants’ Brochures Regarding 12b-1 Fees Misled Their
                Advisory Clients.

      69.       Cetera Advisors and Cetera Advisor Networks were obligated to provide full and

 fair disclosure of all material facts, and have an affirmative obligation to employ reasonable care

 to avoid misleading their clients. In violation of this duty, Cetera Advisors and Cetera Advisor

 Networks made misleading statements to their advisory clients.

      70.       From at least September 2012 through mid-June 2015, Defendants’ Brochures

 disseminated to advisory clients, referring to the conflict of interest created by the 12b-1 Fees,

 represented that “[t]o help mitigate this conflict of interest, we monitor the sales activity of our

 advisors [IARs] to ensure that the products and services they offer to you are appropriate for

 your specific situation.”

      71.       In reality, Defendants’ disclosures were misleading, violated their fiduciary duty,

 and did not comply with the standard of care they owed to their advisory clients, because

 Defendants did not evaluate whether they had placed their advisory clients in the most favorable

 share class.

      72.       By failing to disclose the actual conflict presented by the investing,

 recommending, or holding advisory client assets in mutual fund share classes that charged 12b-1



                                                   20
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 21 of 37




 Fees when such clients were otherwise eligible to own less expensive share classes of the same

 funds, and then failing to conduct the review Defendants represented that they would perform to

 specifically address the conflict presented by their receipt of 12b-1 Fees, Defendants not only

 acted contrary to their representations to clients, but made it less likely that the disparate

 treatment of advisory clients with respect to share classes would ever come to light.

      73.       In June 2015, Cetera Advisors and Cetera Advisor Networks removed the

 misleading disclosures regarding how they monitored sales activity described in the above

 paragraph, because they had not conducted any review of the 12b-1 Fees paid by client

 investments or whether advisory clients had been placed in the most favorable share class.

      74.       Additionally, during the Relevant 12b-1 Period, Defendants Forms ADV Part 2Bs

 included the following disclosure: “[Defendants maintain] a Code of Ethics requiring your

 Advisor to always act in your best interest and [maintain] a supervisory structure to monitor the

 advisory activities of your Advisor in order to reduce potential conflicts of interest.” (Emphasis

 added.)

      75.       In light of Defendants’ mutual fund share class selection practices described

 above, the Brochures and Brochure Supplements were misleading, violated Defendants’

 fiduciary duty, and did not comply with the standard of care that Cetera Advisors and Cetera

 Advisor Networks owed to their clients, in that Defendants’ IARs did not act in their clients’ best

 interest when they invested and held client assets in higher-cost share classes when lower-cost

 share classes of the same fund were available. The Brochures and Brochure Supplements also

 were misleading, and did not comply with the standard of care that Defendants owed to their

 clients because they did not have a supervisory structure in place to monitor when their IARs

 failed to act in their clients’ best interest by investing or holding client assets in more expensive




                                                   21
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 22 of 37




 share classes.

      76.         These disclosure failures were misleading statements of material fact and

 Defendants knew or should have known that they had a duty to not misleadingly disclose such

 information. In making these false and misleading disclosures, Cetera Advisors and Cetera

 Advisor Networks were, at least, negligent. Defendants failed to use ordinary care under the

 circumstances, failing to exercise the care that a reasonable investment adviser would use in

 making disclosures to their clients. The misleading Forms ADV and Brochures are identified

 below.

                  Specific Misleading Form ADVs and Brochures Regarding 12b-1 Fees.

      77.         For the period beginning no later than October 2012 through February 2013,

 Cetera Advisors and Cetera Advisor Networks prepared, disseminated, and/or filed a Form

 ADVs and Brochures - including, at least, Form ADVs and Brochures dated on or about October

 2012 and January 2013 - that included the following disclosure:

          Load and no-load mutual funds may pay annual distribution charges, sometimes
          referred to as 12(b)-1 fees. These fees are paid to us, with a portion passed on to
          your Advisor. Because of the additional compensation that these payments
          represent, there is a financial incentive for your Advisor to recommend funds that
          pay 12(b)-1 fees over funds that have no fees or lower fees. To help mitigate this
          conflict of interest, we monitor the sales activity of our Advisors to ensure that
          products and services they offer to you are appropriate for your specific situation.

          (Item 5, Fees and Compensation)

      78.         For the period March 2013 through September 2014, Cetera Advisors and Cetera

 Advisor Networks prepared, disseminated, and/or filed Form ADVs containing Brochures -

 including, at least, Brochures dated in or about March 2013, April 2013, April 2013, May 2013,

 October 2013, March 2014, and April 2014 - that contained the following disclosure:

            Accounts may invest in load and no-load mutual funds that may pay the firm
            annual distribution charges, sometimes referred to as 12(b)-1 fees. The Firm



                                                   22
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 23 of 37




            will credit retirement accounts (i.e., ERISA and IRA accounts) for any 12(b)-1
            fees received because of mutual fund investments by these accounts. When
            12(b)-1 fees are paid to us, for investments made in Preferred and Prime non-
            retirement accounts, a portion is passed to your advisor. The Firm will retain
            12(b)-1 fees received for Premier non-retirement accounts. Because of the
            additional compensation that these payments represent, there is a financial
            incentive for your advisor to recommend funds that pay 12(b)-1 fees over funds
            that have no fees or lower fees. To help mitigate this conflict of interest, we
            monitor the sales activity of our advisors to ensure that products and services
            they offer to you are appropriate for your specific situation. The firm may have
            an incentive to promote the Premier program over other advisory programs
            based on the 12(b)-1 fee retention. We mitigate this potential conflict of interest
            by reviewing the suitability of each new account as well as all transactions
            placed within Preferred, Prime and Premier.

            (Item 5, Fees and Compensation)

      79.        For the period September 2014 through June 2015, Cetera Advisors and Cetera

 Advisor Networks prepared, disseminated, and/or filed Form ADVs containing Brochures -

 including, at least, Brochures dated on or about September 2014 and May 2015 - that contained

 the following disclosure:

        Accounts may invest in load and no-load mutual funds that may pay the firm
        annual distribution charges, sometimes referred to as 12(b)-1 fees. The Firm will
        credit retirement accounts (i.e., ERISA and IRA accounts) and Managed Wealth
        ADVANTAGE accounts for any 12(b)-1 fees received because of mutual fund
        investments by these accounts. When 12(b)-1 fees are paid to us, for investments
        made in Preferred and Prime non-retirement accounts, a portion is passed to your
        advisor. The Firm will retain 12(b)-1 fees received for Premier non-retirement
        accounts. Because of the additional compensation that these payments represent,
        there is a financial incentive for your advisor to recommend funds that pay 12(b)-
        1 fees over funds that have no fees or lower fees. To help mitigate this conflict of
        interest, we monitor the sales activity of our advisors to ensure that products and
        services they offer to you are appropriate for your specific situation. The firm
        may have an incentive to promote the Premier program over other advisory
        programs based on the 12(b)-1 fee retention. We mitigate this potential conflict
        of interest by reviewing the suitability of each new account as well as all
        transactions placed within Preferred, Prime and Premier.

        (Item 5, Fees and Compensation)

      80.        For the period June 2015 through December 2016, Cetera Advisors and Cetera




                                                   23
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 24 of 37




 Advisor Networks prepared, disseminated, and/or filed Form ADVs containing Brochures -

 including, at least, Form ADVs and Brochures on or about June 2015, February 2016, March

 2016, May 2016, June 2016, July 2016, September 2016 and December 2016 - that contained the

 following disclosure:

        Accounts may invest in load and no-load mutual funds that may pay the firm
        annual distribution charges, sometimes referred to as 12(b)-1 fees. The Firm will
        credit retirement accounts (i.e., ERISA and IRA accounts) and Managed Wealth
        ADVANTAGE accounts for any 12(b)-1 fees received because of mutual fund
        investments by these accounts. When 12(b)-1 fees are paid to us, for investments
        made in Preferred and Prime non-retirement accounts, a portion is passed to your
        Advisor. The Firm will retain 12(b)-1 fees received for Premier non-retirement
        accounts. Because of the additional compensation that these payments represent,
        there is a financial incentive for your Advisor to recommend funds that pay 12(b)-
        1 fees over funds that have no fees or lower fees.

        (Item 5, Fees and Compensation)

      81.         In sum, Cetera Advisors and Cetera Advisor Networks failed to disclose in their

 Forms ADVs and Brochures for the Relevant 12b-1 Period the actual conflict presented by their

 investing, recommending, or holding advisory client assets in mutual fund share classes that

 charged 12b-1 Fees when such clients were otherwise eligible to own less expensive share

 classes of the same funds. Defendants also failed to disclose in their Forms ADVs and

 Brochures that they did receive additional compensation as a result of their advisory clients’

 investment in more expensive share classes when a less expensive share class was available in

 the same fund.

        D.        Defendants Failed to Seek Best Execution.

      82.         Cetera Advisors and Cetera Advisor Networks have a fiduciary duty to their

 advisory clients to seek the best execution, which means to execute securities transactions for

 clients in such a manner that the client’s total costs or proceeds in each transaction are the most

 favorable under the circumstances.



                                                  24
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 25 of 37




        83.     When Defendants invested advisory clients’ assets in higher-cost mutual fund

 share classes despite the availability of a lower-cost share class of the same fund Cetera Advisors

 and Cetera Advisor Networks breached their fiduciary duty to seek best execution for their

 clients. Moreover, Cetera Advisors and Cetera Advisor Networks failed to disclose to their

 clients that best execution might not be sought for purchases of mutual funds with multiple

 available share classes.

        84.     In investing and holding client assets in higher-cost share classes, Cetera Advisors

 and Cetera Advisor Networks were, at least, negligent. Defendants failed to use ordinary care

 under the circumstances, failing to exercise the care that a reasonable investment adviser would

 use in executing transactions on behalf of their clients.

 III.    Defendants Failed to Adequately Disclose Their Conflicts of Interest Relating to
         Their Receipt of Revenue Sharing from the Clearing Broker.

        85.     During the Relevant Revenue Sharing Period, Cetera Advisors and Cetera

 Advisor Networks received compensation from a third-party broker-dealer, the Clearing Broker,

 as a direct result of them investing their advisory clients in mutual funds that were available on a

 specific platform offered by the Clearing Broker. As a result of this arrangement, the interests of

 Cetera Advisors and Cetera Advisor Networks were in conflict with their clients. The

 arrangement created financial incentives for them to select investments that would lead to greater

 compensation. Cetera Advisors and Cetera Advisor Networks did not disclose this conflict to

 their advisory clients.

        86.     Since at least April 2011, the Clearing Broker – which has an agreement with

 Cetera Advisors and Cetera Advisor Networks to provide trade execution and confirmation,

 record keeping, custody, and reporting services for Defendants’ clients – offered its no-

 transaction-fee mutual fund program (“NTF Program”) to Cetera Advisors and Cetera Advisor



                                                  25
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 26 of 37




 Networks. As part of the NTF Program, the Clearing Broker waived the transaction fees it

 would otherwise charge for purchases of mutual funds.

      87.       The NTF Program had two sub-programs, NTF A and NTF B. NTF A generally

 consisted of no-load mutual funds that did not pay sales commissions and NTF B was generally

 comprised of so-called “load” mutual funds where the Clearing Broker waived the applicable

 sales commissions if they were purchased in fee-based advisory accounts.

      88.       Cetera Advisors and Cetera Advisor Networks participated in the Clearing

 Broker’s NTF Program (including both sub-programs) since at least April 2011.

      89.       The terms of the participation of Cetera Advisors and Cetera Advisor Networks in

 the NTF Program were set forth in agreement between each of them and the Clearing Broker,

 referred to as the Addendums to the Fully Disclosed Clearing Agreements with the Clearing

 Broker (“Addendums”). Pursuant to the Addendums, the Clearing Broker agreed, among other

 things, to share with Cetera Advisors and Cetera Advisor Networks a certain percentage of

 revenues the Clearing Broker received from mutual funds in the NTF A Program. The

 Addendums, which a senior Cetera executive for either Cetera Advisors or Cetera Advisor

 Networks signed, were revised several times throughout the Relevant Revenue Sharing Period,

 but these provisions did not change.

      90.       The revenue the Clearing Broker received from the mutual funds in the NTF A

 Program was tied directly to the amount of assets in these mutual funds. In turn, the amount of

 revenue that the Clearing Broker shared with Cetera Advisors and Cetera Advisor Networks was

 tied directly to the amount of client assets they invested in the mutual funds in the NTF A

 Program.

      91.       When Defendants chose a mutual fund for a client they had more than one mutual




                                                 26
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 27 of 37




 fund to choose from, including the choice of selecting other investments or mutual funds that did

 not participate in the NTF A Program. Defendants’ receipt of compensation through the NTF A

 Program created a conflict of interest because it incentivized Cetera Advisors and Cetera Advisor

 Networks and their IARs to invest advisory client assets in mutual funds in the NTF A Program

 over other investments or mutual funds. These conflicts of interest were material to Cetera

 Advisors and Cetera Advisor Networks investors, and Defendants knew or should have known

 that these conflicts of interest were material.

      92.       From at least September 2012 through June 2015, Defendants’ Brochures did not

 have any disclosures related to the compensation they received as a direct result of investing

 clients in mutual funds in the NTF A Program. Defendants also did not have any disclosures

 concerning the conflict of interest this arrangement presented. This arrangement incentivized

 Cetera Advisors and Cetera Advisor Networks to invest their clients in mutual funds in the NTF

 A Program over other investment alternatives.

      93.       From at least June 2015, and lasting through February 2016, Defendants’

 Brochures disclosed that the Clearing Broker “may also” pay Cetera a share of the fees it

 received from mutual funds that participated in the NTF Program. This disclosure was

 materially inaccurate. In fact, Cetera Advisors and Cetera Advisor Networks did, in almost

 every instance, receive compensation as a result of them investing advisory client assets in

 mutual funds that participated in the NTF A Program.

      94.       These disclosure failures were omissions of material fact, were required to be

 disclosed to Defendants’ advisory clients, and Cetera Advisors and Cetera Advisor Networks

 knew or should have known that they had a duty to disclose such information. In failing to

 disclose the Revenue Sharing and the resulting conflict, Cetera Advisors and Cetera Advisor




                                                   27
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 28 of 37




 Networks were, at least, negligent. They failed to use ordinary care under the circumstances,

 failing to exercise the care that a reasonable investment adviser would use in making disclosures

 to clients.

       95.      Cetera Advisors and Cetera Advisor Networks failed to disclose such information

 in Brochures that were prepared, disseminated, and/or filed dated in Brochures – including, at

 least, Brochures dated on or about October 2012, January 2013, March 2013, April 2013, May

 2013, October 2013, March 2014, April 2014, September 2014, May 2015, and June 2015.

       96.      During the Relevant Revenue Sharing Period, Defendants received at least $4.1

 million in revenue sharing payments from the Clearing Broker pursuant to the Addendum.

 IV.     Defendants Failed to Disclose Conflicts of Interest Relating to Their Receipt of
         Administrative Services Fee Revenue from the Clearing Broker.

       97.      Beginning in approximately September 2014, Defendants began receiving another

 form of compensation from the Clearing Broker tied directly to them investing client assets in

 certain mutual funds.

       98.      In approximately September 2014, Cetera Advisors and Cetera Advisor Networks

 each entered into two Administrative Services Agreements (collectively, the “ASAs”) with the

 Clearing Broker in which they agreed to provide administrative services to the Clearing Broker

 such as handling client inquiries, maintaining client accounts, and trade correction processing.

       99.      In exchange, the Clearing Broker agreed to pay Cetera Advisors and Cetera

 Advisor Networks a certain percentage of service fees they received from the NTF B Program

 mutual funds, as well as certain service fees they received from mutual funds participating in the

 Clearing Broker’s “transaction-fee” mutual fund program (“TF Program”).

       100.     Specifically, according to the NTF B Program Administrative Services

 Agreement (“NTF B Program ASA”), the Clearing Broker agreed to pay Defendants 25% of the



                                                 28
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 29 of 37




 service fees that the Clearing Broker received from all NTF B Program mutual funds. In

 addition, according to the TF Program Administrative Services Agreement (“TF Program

 ASA”), the Clearing Broker agreed to pay Defendants $4.00 per “eligible position” per annum.

      101.      As a result of the ASAs, the interests of Cetera Advisors and Cetera Advisor

 Networks were in conflict with their clients. The agreements described above incentivized

 Defendants to recommend mutual funds for which they received additional compensation from

 the Clearing Broker under the ASAs over other investments when rendering investment advice to

 their advisory clients. These conflicts of interest were material to the investors of Cetera

 Advisors and Cetera Advisor Networks, and Defendants knew or should have known that these

 conflicts of interest were material.

      102.      During the Relevant Service Fee Period, Defendants failed to disclose the NTF B

 Program ASA through February 2016 and the TF Program ASA through March 2018.

      103.      Defendants represented in the ASAs, all of which were signed by senior Cetera

 executives, that they had disclosed the ASAs to their advisory clients.

      104.      These disclosure failures were omissions of material fact, were required to be

 disclosed to Defendants’ advisory clients, and Defendants knew or should have known that they

 had a duty to disclose such information. In failing to disclose the administrative service fee

 revenue and the resulting conflict, Cetera Advisors and Cetera Advisor Networks were, at least,

 negligent. Cetera Advisors and Cetera Advisor Networks failed to use ordinary care under the

 circumstances, failing to exercise the care that a reasonable investment adviser would use in

 making disclosures to their clients.

      105.      Cetera Advisors and Cetera Advisor Networks failed to disclose such information

 in Brochures prepared, disseminated, and/or filed in Brochures – including, at least, Brochures




                                                  29
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 30 of 37




 dated on or about September 2014, May 2015, June 2015, February 2016, April 2016, May 2016,

 June 2016, July 2016, September 2016, December 2016, January 2017, March 2017, April 2017,

 June 2017, August 2017, and January 2018.

      106.      During the Relevant Service Fee Period, Defendants received at least $4.3 million

 in administrative service fees from the Clearing Broker under the ASAs.

 V.     Defendants Failed to Disclose Compensation They Received in the Form of Non-
        Transaction Mark-Ups on Charges Imposed by the Clearing Firm.

      107.      Since at least April 2011, Defendants’ agreement with their Clearing Broker set

 forth, in Schedule A to the Addendum, the fees they would pay to the Clearing Broker for

 providing execution, clearing, and custody for their advisory clients. Schedule A of that

 agreement itemizes certain services that “may be billed directly to the client with a customized

 markup,” including, but not limited to, inactive account fees, mandatory reorganization fees,

 bond redemption fees, legal transfer fees, outgoing account transfer fees, paper delivery

 surcharges for client statements and confirms, confirmation fees, and wired funds fees.

 Defendants could also direct the Clearing Broker to mark-up fees associated with the Clearing

 Broker’s asset management accounts that offer check writing and debit card capabilities, as well

 as fees for traditional and ROTH IRA accounts. This agreement also provided that Defendants

 were responsible for notifying their clients of any mark-up.

      108.      From at least September 8, 2012, Defendants’ clients incurred such fees and, at

 their request, the Clearing Broker added mark-ups to the Clearing Broker’s fees for at least the

 services identified above. Defendants did not disclose in their Brochures or otherwise that they

 would mark-up these non-transaction fees charged by the Clearing Broker. These fees were

 material to Defendants investors, and Defendants knew or should have known that these non-

 transaction fee mark-ups were material.



                                                 30
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 31 of 37




      109.      Upon request, clients could request a “Fee Schedule” from their IAR. However,

 these schedules did not reveal the mark-up that Defendants directed the Clearing Broker to add

 to the non-transaction fees it was charging. For example, from approximately April 2011

 through August 2014, the fee schedules made available to Defendants’ clients during that period

 show outgoing transfer fees of $95.00 (from August 2012 through December 2012) and $125.00

 (from January 2013 through August 2014) per transfer, but do not reveal Defendants’ mark-up of

 $70.00 or $100.00 per transfer.

      110.      These undisclosed mark-ups on the Clearing Firm’s non-transaction fees created a

 conflict of interest for Cetera Advisors and Cetera Advisor Networks because it created a

 financial incentive for Cetera Advisors and Cetera Advisor Networks to continue to use the

 Clearing Broker so they could continue to receive fees from non-transaction fee mark-ups.

 Cetera Advisors and Cetera Advisor Networks knew or should have known that it was a material

 omission to not disclose to their clients that they charged non-transaction fee markups.

      111.      Cetera Advisors and Cetera Advisor Networks failed to disclose the conflict of

 interest arising from this financial incentive in the arrangement with the Clearing Broker.

      112.      These disclosure failures were omissions of material fact, were required to be

 disclosed to Defendants’ advisory clients, and Defendants knew or should have known that they

 had a duty to disclose such information. In failing to disclose the mark-ups on non-transaction

 fees and the resulting conflict, Defendants were, at least, negligent. Cetera Advisors and Cetera

 Advisor Networks failed to use ordinary care under the circumstances, failing to exercise the

 care that a reasonable investment adviser would use in making fee disclosures to clients.

      113.      Cetera failed to disclose the existence and extent of such mark-ups and the

 corresponding conflicts of interest associated with their receipt of such undisclosed




                                                 31
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 32 of 37




 compensation in, at least, Brochures prepared, disseminated, and/or filed in Brochures –

 including, at least, Brochures dated on or about October 2012, January 2013, March 2013, April

 2013, April 2013, May 2013, October 2013, March 2014, April 2014, September 2014, May

 2015, June 2015, February 2016, April 2016, May 2016, June 2016, July 2016, September 2016,

 December 2016, January 2017, March 2017, April 2017, June 2017, August 2017, and January

 2018.

       114.     During the Relevant Non-Transaction Fee Period, Defendants received at least

 $3.5 million in undisclosed mark-ups on non-transaction fees.

 VI.      Defendants Failed to Implement Their Written Policies and Procedures.

          A.    Defendants Maintained Policies and Procedures Requiring Disclosure of
                Material Facts and Conflicts of Interest, But Failed to Implement Those
                Policies.

         115.   From 2012 through at least 2017, all dated the first of the year, Cetera Advisors

 and, based on information and belief, Cetera Advisor Networks had written policies and

 procedures contained in their Written Supervisory Procedures (“WSPs”) (Sections 16.1.2 and

 16.1.4) and IAR Manuals (Sections 1.1 and 1.1.4) (collectively, “Compliance Manuals”) for

 disclosing all material facts, including conflicts of interest that might incline Defendants and

 their IARs to render advice that is not disinterested. Defendants’ written policies and procedures

 as set forth in their Compliance Manuals instructed that the firms and their representatives

 “should fully and accurately disclose the material facts regarding the true costs of any

 recommended product and disclose any actual or potential conflict of interest that could impair

 the objectivity” of the advisers and their representatives.

         116.   Similarly, Defendants’ Compliance Manuals (specifically, WSP Section 16.4)

 required that their IARs disclose to advisory clients in writing the existence of the conflict prior

 to entering into or renewing any advisory agreement that created any material conflict of interest


                                                  32
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 33 of 37




 that could reasonably impair the rendering of unbiased and objective advice.

      117.      Additionally, another section of Defendants’ Compliance Manuals (specifically,

 WSP Section 16.1.2) instructed that an “[i]nvestment adviser and its [r]epresentatives should

 fully and accurately disclose the material facts regarding the true costs, benefits and limitations

 of any service or product recommended and disclose any actual or potential conflict of interest

 that could impair the objectivity” of the advisers or their representatives.

      118.      Throughout the Relevant 12b-1 Period, Defendants failed to implement their

 written policies and procedures instructing them and their IARs to disclose the material facts

 regarding the true costs, benefits, and limitations of the products it recommended and the

 conflicts of interest associated with these recommendations. Defendants, for example, did not

 disclose the true costs, benefits, or limitations of investing in specific mutual fund share classes

 that they recommended to their clients. Nor did Cetera Advisors or Cetera Advisor Networks or

 their IARs disclose the conflict of interest arising from Defendants and their IARs receipt of 12b-

 1 Fees when less expensive share classes of the same fund were available.

      119.      Throughout the Relevant Revenue Sharing Period, the Relevant Service Fee

 Period, and Relevant Non-Transaction Fee Mark-Up Period, Cetera Advisors or Cetera Advisor

 Networks failed to implement their written policies and procedures instructing them and their

 IARs to disclose the material facts regarding the true costs, benefits, and limitations of the

 products they recommended and the conflicts of interest associated with these recommendations.

 Cetera Advisors or Cetera Advisor Networks failed to implement their written policies and

 procedures instructing them and their IARs to disclose conflicts of interest associated with these

 recommendations by failing to adequately disclose conflicts of interest stemming from their

 receipt of: (a) revenue sharing and administrative service fees revenue from the Clearing Broker




                                                  33
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 34 of 37




 that was tied to the amount of advisory client assets in certain mutual funds and (b) mark-ups on

 non-transaction fees from the Clearing Broker.

      120.      These practices were material to Defendants’ investors, and Defendants knew or

 should have known that the above practices and the conflicts associated with them were material.

        B.      Defendants Maintained Policies and Procedures Requiring the Purchase of
                Share Classes on the Mutual Fund Buy Lists, But Failed to Implement That
                Policy.

      121.      Defendants’ Compliance Manuals (specifically, WSP Section 16.6.6 and IAR

 Manual Section 6.6) instructed their IARs that they could only purchase program-approved funds

 and share classes that appeared on the Mutual Fund Buy Lists, and that IARs must recommend

 the “most favorable share class” to their clients.

      122.      Defendants failed to implement these internal procedures designed to ensure that

 their IARs recommended or purchased less expensive share classes of certain funds included on

 the Mutual Fund Buy Lists when doing so was in an advisory client’s best interest.

      123.      Defendants failed to implement these policies throughout the Relevant 12b-1

 Period, because IARs continued to invest, recommend, or hold client assets in higher-cost share

 classes when lower-cost share classes of the same fund were available to clients.

      124.      These practices were material to Defendants’ investors, and Defendants knew or

 should have known that the above practices and the conflicts associated with them were material.

      125.      Defendants’ failure to implement their policies and procedures resulted in

 advisory clients paying millions of dollars in unnecessary and undisclosed fees.

                                      CLAIMS FOR RELIEF

                                FIRST CLAIM FOR RELIEF
                     Defendants Violated Section 206(2) of the Advisers Act

      126.      Paragraphs 1 through 125 are re-alleged and incorporated herein by reference.



                                                  34
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 35 of 37




      127.      Cetera Advisors and Cetera Advisor Networks are investment advisers defined by

 Section 202(a)(11) of the Advisers Act [15 U.S.C. § 80b-2(a)(11).

      128.      Cetera Advisors and Cetera Advisor Networks, while acting as investment

 advisers, directly or indirectly, by use of the mails or means and instrumentalities of interstate

 commerce engaged in transactions, practices, and courses of businesses which operated as a

 fraud or deceit upon clients or prospective clients.

      129.      By reason of the foregoing, Cetera Advisors and Cetera Advisor Networks

 violated, and unless enjoined there is a reasonable likelihood that each of them will continue to

 violate, Section 206(2) of the Advisers Act [15 U.S.C. §§ 80b-6(2)].

                               SECOND CLAIM FOR RELIEF
             Defendants Violated Section 206(4) & Rule 206(4)-7 of the Advisers Act

      130.      Paragraphs 1 through 125 are re-alleged and incorporated herein by reference.

      131.      Section 206(4) of the Advisers Act [15 U.S.C. § 80b-6(4)] provides that it is

 unlawful for an investment adviser to engage in an act, practice, or course of business which is

 fraudulent, deceptive, or manipulative. It further states that the SEC shall issue rules to define

 and prescribe measures to prevent such misconduct. Rule 206(4)-7 issued under the Advisers Act

 [17 C.F.R. § 275.206(4)-7] requires, among other things, that investment advisers adopt and

 implement written policies and procedures reasonably designed to prevent violations of the

 Advisers Act and its rules. Investment advisers must also review the adequacy of those policies

 and procedures and the effectiveness of their implementation, at least annually.

      132.      Cetera Advisors and Cetera Advisor Networks each failed to implement written

 policies and procedures reasonably designed to prevent their breach of fiduciary duty.

      133.      By reason of the foregoing, Cetera Advisors or Cetera Advisor Networks has

 directly or indirectly violated, and unless enjoined each of them will likely again violate, Section



                                                  35
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 36 of 37




 206(4) of the Advisers Act [15 U.S.C. § 80b-6(4)] and Rule 206(4)-7 thereunder [17 C.F.R. §

 275.206(4)-7].

                                  VII. PRAYER FOR RELIEF

        WHEREFORE, the SEC respectfully requests that the Court:

                                                  I.

        Find that Cetera Advisors and Cetera Advisor Networks each committed the violations

 alleged in this Complaint.

                                                 II.

        Enter injunctions, in a form consistent with Rule 65(d) of the Federal Rules of Civil

 Procedure, permanently restraining and enjoining Cetera Advisors and Cetera Advisor Networks

 and their officers, agents, servants, employees, attorneys, and those persons in active concert or

 participation with them who receive actual notice by personal service or otherwise, from further

 violating Sections 206(2) and 206(4) of the Advisers Act and Rule 206(4)-7 thereunder [15

 U.S.C. §§ 80b-6(2), 80b-6 (4), and 80b-7 and 17 C.F.R. § 275.206(4)-7].

                                                 III.

        Order Cetera Advisors and Cetera Advisor Networks to each disgorge any and all ill-gotten

 gains, together with pre-judgment interest, derived from the activities set forth in this Complaint.

                                                 IV.

        Order Cetera Advisors and Cetera Advisor Networks to each pay civil penalties pursuant

 to Section 209(e) of the Advisers Act [15 U.S.C. § 80b-9(e)].

                                                  V.

        Grant such other relief as this Court may deem just or appropriate.




                                                  36
Case 1:19-cv-02461-MEH Document 58 Filed 04/29/20 USDC Colorado Page 37 of 37




                                      JURY DEMAND

       The Commission demands a trial by jury on all claims so triable.

 DATED: April 29, 2020

                                            s/ Christopher E. Martin
                                            Gregory A. Kasper (Colo. Bar No. 46800)
                                            Christopher E. Martin (AZ Bar No. 018486)


                                            Telephone: (303) 844-1000
                                            Email: kasperg@sec.gov
                                                   martinc@sec.gov

                                            Securities and Exchange Commission
                                            1961 Stout Street, Suite 1700
                                            Denver, CO 80294-1961
                                            Telephone: (303) 844-1000
                                            Fax: (303) 297-3529

                                            Andrew Shoenthal (IL Bar No. 6279795)
                                            Malinda Pileggi (IL Bar No. 6324500)

                                            Email: shoenthalA@sec.gov
                                                   pileggiM@sec.gov

                                            Securities and Exchange Commission
                                            175 West Jackson Boulevard, Suite 1450
                                            Chicago, IL 60604
                                            Telephone: (312) 353-7390

                                            Attorneys for Plaintiff
                                            Securities and Exchange Commission




                                              37
